BaeNES, J".
(dissenting). Tbe facts relied on to make tbe question of tbe incompetence of Albert Erickson a jury question, aside from bis age, are tbe following: (1) Tbe plaintiff testified that Erickson sawed a piece of canvas once about a week before tbe accident. Erickson denied that be did so, and there is no proof that any one saw bim do tbe act aside from tbe plaintiff. (2) On one occasion about two months before tbe accident be put a stick in a pulley, for what purpose does not appear. No one apparently saw this but the plaintiff. (3) During tbe three months that these boys worked together plaintiff sometimes pushed lumber off tbe truck which Erickson was handling, to make bim do tbe extra work of picking it up, and Erickson pushed lumber off tbe truck which plaintiff was operating, to make bim extra work. These acts were done three or four times, and there is no evidence that tbe acts were attended by any danger whatever or that any one else knew of them. (4) Tbe plaintiff and Erickson scuffled a few times, generally when tbe whistle blew for tbe noon hour, or shortly before or after. There was no evidence to show that tbe scuffling was carried on in a dangerous place or was attended with any danger.
A boy between sixteen and seventeen years of age who would not lighten tbe burden of his labors 'by th® amount of frivolity indulged in by Albert Erickson during a period of three months would be a freak rather than a normal boy.There may be some who have never been young except in year’s, who have little red blood coursing through their arteries, who carry a perpetual grouch and always look as wise as owls and as solemn as if they were about to have a tooth pulled, but the ordinary boy fortunately is optimistic, more or less mischievous, and his effervescing spirit irresistibly compels him to occasionally indulge in harmless pranks.- We sometimes hear of boy cherubs, but mostly from fond mothers or *627in juvenile books. They are as scarce in factories as snowflakes are in Panama. There was nothing in the conduct of Erickson before the day on which the accident occurred to distinguish him from the great mass of other boys of the same age, and nothing to distinguish him from the plaintiff who is bringing this suit. There was no proof showing that the master knew of any of these occurrences, but assuming that it did, or in the exercise of ordinary care should have known of all of them, still they neither showed nor tended to show that the boy was more incompetent than the ordinary run of boys of the same age.
Sec. 1728a,. Stats. (Laws of 1907, ch. 523) subd. 1, prohibits the employment of a minor between the ages of fourteen and sixteen years in any factory without first obtaining a permit in writing from one of certain officers therein specified. Subd. 2 of the statute prohibits the employment of a minor under the age of sixteen years to operate saws and other dangerous machinery. This is the latest legislative declaration relative to the employment of minors applicable to the facts of this case. By declaring to be unlawful the employment of minors under the age of sixteen years, the legislature has in effect declared their employment to be lawful when they have passed that age. If this is so, the employer is not guilty of a tort in hiring a minor. It is not negligence per se to employ him, and neither is it permissible for a jury to say that incompetence can be found from the mere fact of age. The accident occurred on August 28, 1907, and the Erickson boy became seventeen years of age on the 23d of November following.
But it is said here that the fact of employment at such an age may be considered in connection with the other facts shown, and that the jury may infer negligence from the combination of all the facts established; This is equivalent to saying that whenever one servant is injured because of the negligence of another, where that other is a minor, incompe*628tence may be established by showing the fact of minority and that the minor poked some of his fellow minors in the ribs and was himself poked in return, or knocked off their caps or scuffled with them, or stood on his head, or did any other unladylike act. It is practically tantamount to saying that negligence may be inferred from the mere fact of hiring, because wherever boys are congregated, whether in factories or in other places, during their idle moments they will do just these things, and there is nothing to show that any act performed by Erickson before the day on which the injury occurred was dangerous to any employee about the factory. There was nothing shown which differentiated Erickson’s conduct from that of the plaintiff and nothing to show that he was not an ordinarily careful boy. I do not think that employers are culpable in employing boys that are past sixteen years of age, provided they are not employed in unreasonably dangerous or unsanitary places and they are not overworked. Generally speaking, boys are better off doing something during their vacations than they are in roaming the streets. But if this idea is archaic, still the legislature is the proper body to remedy the abuse. It is not logical to permit the employ; ment and then hold the employer to be guilty of wrongdoing because he acted in accordance with the plainly implied permission given him. If Erickson had been discharged for the acts complained of before the injury to the plaintiff occurred, and he happened to have a widowed mother dependent in a measure upon him for support, the- officer discharging the boy would be looked upon as a cruel, cold-blooded martinet, wholly devoid of any of the milk of human kindness.
Neither do I think that the decision of the trial court, holding that Erickson was acting entirely outside of the line of his employment when he started the saw, should be set aside. The saw was not in use when the-boys started to clean up. The belt was off the pulley which ran the saw at the time. There is not a -suggestion of any kind in the record that there was any call to put on the belt and start the saw. This court *629bas said, in a number of cases tbat the decision of the trial court in directing a verdict will not be set aside unless it is clearly wrong. Powell v. Ashland I. & S. Co. 98 Wis. 35, 73 N. W. 573; Bohn v. Racine, 119 Wis. 341, 96 N. W. 813; Lam Yee v. State, 132 Wis. 527, 112 N. W. 425; Clemons v. C., St. P., M. & O. R. Co. 137 Wis. 387, 391, 119 N. W. 102; Fitzpatrick v. Lake Superior T. & T. R. Co. 142 Wis. 65, 70, 124 N. W. 1054.
I am authorized to say that Mr. Justice YiNje concurs in this opinion.
Maeshall, J. I concur in the foregoing dissenting opinion of Mr. Justice Baejies.
A motion for a rehearing was denied October 3, 1911.